ROBERTSON, P. J.
A jury trial resulted in a judgment for plaintiff for $200 and the defendants have appealed. The action is to recover damages on account of the burning of pasture, barn, fruit trees, some small fruits and rails. It is alleged that the fire from an engine on defendants’ road started the fire. The fire originated in dry vegetation upon the right of way of the defendants and thence traveled in the direction of the wind to the plaintiff’s property. The only testimony as to the origin of the fire is as follows : Guy Burrowes, a witness on behalf of plaintiff, testified that it started from the right of way; that he didn’t know how it come there and didn’t know whether any train had passed there or not. Sid McDermott, *150a witness for plaintiff, testified that on the day of the fire a passenger train made two trips and the local .made one from Grandin to Willow Springs. Charles Bowden, a witness for plaintiff, testified: “Q. Was there any trains traveling np that road that day? A. Yes, there was an extra went up, we assumed that set the fire. Q. How long after that went np until you heard about the fire? A. It was later in the afternoon, I can’t say just what time.” Chas. Bowden, one of the plaintiffs, was asked if he knew how the fire started and he stated that he didn’t see it start but that he saw where it started on the right of way.
Following the decisions of the Supreme Court and of the other Courts of. Appeal we hold that there was no proof of the alleged origin of the fire. A reading of the opinions in the cases of Fritz v. St. Louis, Iron Mt. & S. Ry. Co., 243 Mo. 62, 148 S. W. 74; Peffer v. Missouri Pacific Ry. Co., 98 Mo. App. 291, 71 S. W. 1073, and in numerous other cases cited by appellant, will sufficiently magnify the weakness of the proof in the case at bar as to render any further comment thereon improper here.
The judgment is reversed and the cause remanded. Farrington and Sturgis, JJ., concur.